Citation Nr: 1700331	
Decision Date: 01/06/17    Archive Date: 01/13/17

DOCKET NO.  11-26 558A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for retropatellar pain syndrome of the right knee, for the period on appeal prior to November 9, 2011.

2.  Entitlement to an evaluation in excess of 10 percent for retropatellar pain syndrome of the right knee, from March 31, 2012 to June 4, 2014.

3.  Entitlement to an evaluation in excess of 20 percent for retropatellar pain syndrome of the right knee, from June 4, 2014.

4.  Entitlement to a separate evaluation for arthritis of the right knee with painful motion, for the entirety of the appeal period.

5.  Entitlement to an evaluation in excess of 10 percent for retropatellar pain syndrome of the left knee with lateral meniscal debridement, for the period on appeal prior to June 23, 2010.

6.  Entitlement to a separate evaluation for arthritis of the left knee with painful motion, for the period on appeal prior to June 23, 2010.

7.  Entitlement to an evaluation in excess of 30 percent for a total knee replacement of the left knee, from November 1, 2011.

8.  Entitlement to an evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine.

9.  Entitlement to a temporary total evaluation because of treatment for a service-connected disability requiring convalescence.

10.  Entitlement to service connection for an acquired psychiatric disorder, to include dysthymic disorder as secondary to service-connected disabilities of the lumbar spine and knees.

11.  Entitlement to service connection for diabetes mellitus.

12.  Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Colin Kemmerly, Attorney


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to September 1986.

This appeal is before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, and from September 2010 and October 2013 rating decisions of the RO in Montgomery, Alabama.

In his October 2011 substantive appeal, the Veteran requested a videoconference hearing for the issues then on appeal.  Before such a hearing could be scheduled, however, he withdrew this request via a May 2015 statement by his representative.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to November 9, 2011, the Veteran's right knee disability was productive of the functional equivalent of dislocation of semilunar cartilage with frequent episodes of "locking" pain and effusion into the joint, but was not productive of ankylosis, recurrent subluxation, lateral instability, flexion limited to 45 degrees or less, extension limited to 10 degrees or more, malunion or nonunion of the tibia and fibula, genu recurvatum, or the functional equivalent thereof.

2.  From March 31, 2012, to June 4, 2014, the Veteran's right knee disability was productive of the functional equivalent of dislocation of semilunar cartilage with frequent episodes of "locking" pain and effusion into the joint, but was not productive of ankylosis, recurrent subluxation, lateral instability, flexion limited to 45 degrees or less, extension limited to 10 degrees or more, malunion or nonunion of the tibia and fibula, genu recurvatum, or the functional equivalent thereof.

3.  From June 4, 2014, the Veteran's right knee disability was productive of the functional equivalent of dislocation of semilunar cartilage with frequent episodes of "locking" pain and effusion into the joint, but was not productive of ankylosis, recurrent subluxation, lateral instability, flexion limited to 45 degrees or less, extension limited to 10 degrees or more, malunion or nonunion of the tibia and fibula, genu recurvatum, or the functional equivalent thereof.

4.  For the entirety of the period on appeal, the Veteran's right knee disability was productive of painful motion and x-ray evidence of arthritis.

5.  Prior to June 23, 2010, the Veteran's left knee disability was productive of the functional equivalent of dislocation of semilunar cartilage with frequent episodes of "locking" pain and effusion into the joint, but was not productive of ankylosis, recurrent subluxation, lateral instability, flexion limited to 45 degrees or less, extension limited to 10 degrees or more, malunion or nonunion of the tibia and fibula, genu recurvatum, or the functional equivalent thereof.

6.  For the period on appeal prior to June 23, 2010, the Veteran's left knee disability was productive of painful motion and x-ray evidence of arthritis.

7.  From November 1, 2011, the Veteran's left total knee replacement occurred more than one year prior, and is not productive of intermediate degrees of residual weakness, pain, or limitation of motion, of chronic residuals consisting of severe painful motion or weakness, or of the functional equivalent thereof.

8.  Degenerative disc disease of the lumbar spine was not productive of ankylosis, forward flexion limited to 30 degrees or less, incapacitating episodes of at least 4 weeks over a 12 month period, or the functional equivalent thereof.

9.  With the exception of the periods for which the Veteran has already been assigned a convalescent rating, he has not been recovering from any surgery or immobilized by cast.

10.  Dysthymic disorder is secondary to service-connected disabilities of the lumbar spine and knees.

11.  Diabetes mellitus is not related to service.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 20 percent, but not in excess thereof, for retropatellar pain syndrome of the right knee, prior to November 9, 2011, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2016).

2.  The criteria for an evaluation of 20 percent, but not in excess thereof, for retropatellar pain syndrome of the right knee, from March 31, 2012, to June 4, 2014, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2016).

3.  The criteria for an evaluation in excess of 20 percent for retropatellar pain syndrome of the right knee, from June 4, 2014, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2016).

4.  The criteria for a separate evaluation of 10 percent, but not in excess thereof, for arthritis of the right knee with painful motion, for the entirety of the period on appeal, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2016).

5.  The criteria for an evaluation of 20 percent, but not in excess thereof, for retropatellar pain syndrome of the left knee with lateral meniscal debridement, prior to June 23, 2010, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2016).

6.  The criteria for a separate evaluation of 10 percent, but not in excess thereof, for arthritis of the left knee with painful motion, for the period on appeal prior to June 23, 2010, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2016).

7.  The criteria for an evaluation in excess of 30 percent for a total knee replacement of the left knee, from November 1, 2011, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2016).

8.  The criteria for an evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2016).

9.  The criteria for an additional temporary total evaluation because of treatment for a service-connected disability requiring convalescence have not been met.  38 U.S.C.A. § 1156 (West 2014); 38 C.F.R. § 4.30 (2016).

10.  The criteria for service connection for an acquired psychiatric disorder, to include dysthymic disorder as secondary to service-connected disabilities of the lumbar spine and knees, have been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

11.  The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist
		
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letters dated July 2007, February 2010, and October 2012.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained, as have relevant Social Security Administration records and private medical records identified by the Veteran.  

The Veteran was provided VA examinations of his lumbar spine in August 2010, of his knees and lumbar spine in September 2010 and June 2014, and of his mental health in August 2009 and June 2014.  The Board finds that these examinations and their associated reports, taken together were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claims.  The examination reports were based on examination of the Veteran by examiners with appropriate expertise, and the June 2014 examiners thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

With regard to diabetes mellitus, the Veteran has not been provided with a VA examination.  VA has a duty to provide a medical examination where there is (1) competent evidence of a current disability or symptoms thereof; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability is associated with service; and (4) insufficient competent medical evidence to decide the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  As explained below, the Board finds that there is no indication that diabetes is associated with service and VA therefore has no duty to provide a medical examination.
	
Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Increased Ratings

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999). 

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming  these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Knees

The Veteran claims increased ratings for his knee disabilities.

As an initial matter, the Board notes that May 1986 report of the Medical Evaluation Board reflects that x-rays of the knees showed grade I degenerative changes of the inferior aspects of the patellae bilaterally.  X-ray evidence of arthritis is therefore established.

Prior to September 27, 2010 in the left knee, and prior to June 4, 2014 in the right knee, the Veteran was in receipt of 10 percent ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5261.  This 10 percent rating is normally warranted for extension of the leg limited to 10 degrees, but the assignment of the minimal compensable rating to the Veteran is based not on such symptoms but rather on painful motion under 38 C.F.R. § 4.59.  Under Diagnostic Code 5261, extension of the leg is rated at 20 percent when limited to 15 degrees, 30 percent when limited to 20 degrees, 40 percent when limited to 30 degrees, and 50 percent when limited to 45 degrees.

The Veteran's left knee is currently evaluated as a total knee replacements under 38 C.F.R. § 4.71a, Diagnostic Code 5055, which warrants a 100 percent rating for one year following implantation of the prosthesis.  A minimum 30 percent rating is warranted thereafter, which the Veteran is in receipt of effective November 1, 2011.  Chronic residuals consisting of severe painful motion or weakness warrants a 60 percent rating.  Intermediate degrees of residual weakness, pain, or limitation of motion are to be evaluated by analogy under Diagnostic Codes 5256, 5261, or 5262.

The Veteran's right knee is currently evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5258.  Under this code, dislocation of semilunar cartilage with frequent episodes of "locking" pain and effusion into the joint is rated at 20 percent, which is the maximum rating under this code.

Alternative and additional Diagnostic Codes for the leg and the knee are available under 38 C.F.R. § 4.71a, as follows:

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis is rated on the basis of limitation of motion of the specific joint involved.  When limitation of motion is noncompensable, a 10 percent rating is for application for each major joint.  In the absence of limitation of motion, a maximum schedular 20 percent rating is assigned for degenerative arthritis of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5256, ankylosis of the knee with a favorable angle in full extension, or in slight flexion between 0 and 10 degrees, is rated at 30 percent; ankylosis in flexion between 10 and 20 degrees is rated at 40 percent; ankylosis in flexion between 20 and 45 degrees is rated at 50 percent; and extremely unfavorable ankylosis, in flexion at an angle of 45 degrees or more, is rated at 60 percent. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, recurrent subluxation or lateral instability is rated at 10 percent for slight instability, 20 percent for moderate instability, and 30 percent for severe instability.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, recurrent subluxation or lateral instability is rated at 10 percent for slight instability, 20 percent for moderate instability, and 30 percent for severe instability.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5259, symptomatic removal of the semilunar cartilage is rated at 10 percent.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, flexion of the leg is rated noncompensable when limited to 60 degrees, 10 percent when limited to 45 degrees, 20 percent when limited to 30 degrees, and 30 percent when limited to 15 degrees.  In order to warrant a separate rating under Diagnostic Code 5260, the evidence must approximate the functional equivalent of flexion of the leg limited to 45 degrees or less.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5262, malunion of the tibia and fibula is rated at 10 percent with slight disability, 20 percent with moderate disability, and 30 percent with marked disability.  Nonunion of the tibia and fibula, with loose motion and requiring a brace, is rated at 40 percent.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5263, acquired traumatic genu recurvatum, with objectively demonstrated weakness and insecurity in weight-bearing is rated at 10 percent.

In his October 2009 claim, the Veteran reported that he wore braces on both knees and was barely able to walk due to constant pain.

Private treatment records reflect that in February 2010, the Veteran reported sharp, burning, throbbing bilateral knee pain, rated 5/10, and more severe while standing sitting, walking, exercising, and during cold weather, rain, household work and self-care.  On examination his physician noted bilateral joint tenderness, reduced range of motion, and reduced strength, as well as mild swelling in the left knee.  He underwent injection therapy in April 2010, after which he reported relief of his pain at about 30 percent.

VA treatment records reflect that in March 2010 the Veteran reported bilateral knee pain, worse in the left knee.  He was diagnosed with bilateral patella malalignment, severe bilateral chondromalacia of the patella, and rule-out internal derangement of the left knee.   On examination there was marked tenderness and pain about the patella, with marked crepitation with flexion and extension.  There was no ligamentous instability or effusion.  An MRI of the left knee revealed partial avulsion of the capsular attachment of the posterior horn of the meniscus, a horizontal tear of the anterior horn of the lateral meniscus, and degenerative joint disease.  An MRI of the right knee revealed degenerative joint disease with meniscal cyst in the posterior horn and a possible horizontal tear of the lateral meniscus.  

In a June 2010 letter, the Veteran's private orthopedic surgeon indicated that an MRI of the Veteran's knees revealed bilateral meniscal tears.  The surgeon indicated that the Veteran would undergo arthroscopic debridement of each knee, beginning with the left knee, with a recovery period of three months.  Private treatment records indicated that in June 2010 the Veteran underwent this surgery in his left knee.

In an August 2010 statement, the Veteran reported that following the results of his surgery, his orthopedist had recommended a total left knee replacement, which subsequently occurred in September 2010.  Records indicate that the Veteran underwent physical therapy following his surgery.  The Board notes that the Veteran's left knee has been assigned a maximum schedular rating of 100 percent from June 23, 2010, to November 1, 2011.  

The Veteran underwent a VA examination in September 2010.  The examiner did not have access to the Veteran's claims file.  The Veteran reported daily, constant pain and swelling, and stated that his knees gave out all the time.  He denied stiffness and weakness.  He reported use of bilateral hinge braces.  He reported daily flare-ups that lasted minutes and increased pain to 9/10.  He stated that his surgery did not improve his left knee.  On examination, gait was normal.  Reflexes were hyperactive without clonus.  Muscle and strength testing was normal.  All ranges of motion were measured after three repetitions.  Bilateral flexion was to 90 degrees and bilateral extension was full to 0 degrees.  Range of motion was limited by pain.  Loss of function due to flare-ups could not be determined without resort to mere speculation.  Ligament, McMurray, and grind tests were unable to be assessed due to pain intolerance.  There was no objective evidence of instability or deformity.  The anterior knees were diffusely tender to light touch.  The Veteran performed weight bearing and shallow knee bends with minimal difficulty.  The examiner noted the results of the March 2010 MRIs.  The examiner diagnosed bilateral retropatellar pain syndrome with mild functional limitation, with residual pain and limitation of motion in the left knee post arthroscopy.

VA treatment records reflect that at an April 2011 physical therapy consultation the Veteran reported high levels of pain in his right knee.  Flexion was measured to 115 and extension was full to 0, with pain on motion.

Private treatment records reflect that in November 2011, the Veteran underwent surgery, specifically medial meniscal debridement, lateral meniscal debridement, and synovectomy of the right knee.  Preoperative and postoperative diagnoses were a medial meniscal tear.  The Board notes that his right knee has been assigned a maximum schedular rating of 100 percent from November 9, 2011, to March 31, 2012.  In February 2012, his knees appeared to be well-aligned.  His physician was unable to understand why he was in such pain post-surgery.  X-rays showed a stable left knee arthroplasty without evidence of hardware complication and mild medial compartment narrowing of the right knee.  He received an injection, and at an April 2012 follow-up reported that it was successful in relieving his pain.  Private treatment continued through October 2012, with monthly medication refills thereafter.

The Veteran underwent another VA examination in June 2014.  He reported recurrent bilateral knee pain, occasional left knee swelling, and occasional popping and instability of the right knee, using a brace and a cane for support during extended walking periods.  He denied flare-ups.  On examination, right knee range of motion was full with no objective evidence of painful motion.  Left knee flexion was limited to 130 degrees and extension was full, with no objective evidence of painful motion.  Repetitive testing caused additional function loss with a contributing factor of habitus, but there was no further limitation to the ranges of motion.  There was no objective evidence of localized tenderness or pain to palpation.  Instability tests were normal in the right knee but unable to test in the left knee.  There was no evidence or history of recurrent subluxation or dislocation.  X-rays showed a normal left knee post-arthoplasty and minimal degenerative joint disease in the right knee.  The examiner noted the Veteran's semilunar cartilage conditions, with a meniscal tear and frequent episodes of joint pain in both knees, frequent episodes of joint locking in the right knee, and frequent episodes of joint effusion in the left knee.  The examiner further noted that the Veteran's left knee replacement exhibited intermediate degrees of residual weakness, pain, or limitation of motion.

Private treatment records reflect that in March 2015 the Veteran reported sharp knee pain.  

With respect to the Veteran's right knee, the Board finds that a 20 percent evaluation is warranted for the entirety of the appeal period.  His current 20 percent evaluation is based on the June 2014 examiner's finding of a meniscal tear with frequent episodes of joint pain and locking.  The evaluation, however, is currently only effective as of the date of the June 2014 examination.  The Board finds that the evidence weighs in favor of a 20 percent rating earlier, as an MRI as early as March 2010 indicated a tear of the meniscus, and the Veteran has consistently reported episodes of increased pain characterized as flare-ups.  See DeLuca, 8 Vet. App. at 204-07.  Furthermore, while there was no specific finding of frequent episodes of joint pain and locking prior to the June 2014 examination, nor was there any specific finding of the absence of such symptoms.  For these reasons, the Board finds that a 20 percent evaluation is warranted for the Veteran's right knee for the entirety of the appeal period, with the exception of the period which is assigned a 100 percent convalescent rating.

The Board finds that an additional evaluation of 10 percent is warranted for the Veteran's right knee for the entirety of the appeal period.  While the Veteran's 20 percent evaluation is warranted for frequent episodes of joint pain and locking related to his meniscal tear, separate from that there is evidence of painful motion due to arthritis.  Under Diagnostic Code 5003, painful motion with x-ray evidence of arthritis warrants a minimal 10 percent rating where there is limited motion to a noncompensable level.  The Board thus grants a separate evaluation of 10 percent for the entirety of the appeal period.

The Board further finds that higher or additional evaluations are not warranted for the Veteran's right knee for the entirety of the period on appeal, with the exception of the period which is assigned a 100 percent convalescent rating.  The Veteran's 20 percent evaluation is the maximum available under Diagnostic Code 5258, and his 10 percent evaluation is the maximum available under Diagnostic Code 5003 when limitation of potion is present.  Alternate and additional evaluations are available for ankylosis, recurrent subluxation, lateral instability, flexion limited to 45 degrees or less, extension limited to 10 degrees or more, malunion or nonunion of the tibia and fibula, genu recurvatum, or the functional equivalent thereof.  The Board finds the evidence weighs against such manifestations.  There is no evidence of ankylosis, recurrent subluxation, flexion limited to 45 degrees or less, extension limited to 10 degrees or more, malunion of the tibia and fibula, or genu recurvatum.  The only evidence of instability is the Veteran's report that his knees sometime give way.  The Board finds more probative the absence of objective medical evidence of instability through multiple VA examinations.  Furthermore, while the Veteran has reported daily flare-ups and the use of a knee brace, as discussed above the Board has already taken these symptoms into account in the assignment of the 20 percent evaluation.  DeLuca, 8 Vet. App. at 204-07.  For these reasons, the Board finds that neither an evaluation in excess of 20 percent nor additional evaluations are warranted for the Veteran's right knee, for the entirety of the period on appeal, with the exception of the period which is assigned a 100 percent convalescent rating. 

With respect to the Veteran's left knee, the Board finds that a 20 percent evaluation is warranted for the period prior to June 23, 2010.  As with his right knee, the June 2014 examiner found a meniscal tear with frequent episodes of joint pain and effusion.  As with the right knee, the Board finds probative that an MRI as early as March 2010 indicated a tear of the meniscus, and the Veteran has consistently reported episodes of increased pain characterized as flare-ups.  See DeLuca, 8 Vet. App. at 204-07.  Furthermore, while there was no specific finding of frequent episodes of joint pain and effusion prior to the June 2014 examination, nor was there any specific finding of the absence of such symptoms.  For these reasons, the Board finds that a 20 percent evaluation is warranted for the Veteran's left knee for the period prior to June 23, 2010.

The Board finds that an additional evaluation of 10 percent is warranted for the Veteran's left knee for the period on appeal prior to June 23, 2010.  While the Veteran's 20 percent evaluation is warranted for frequent episodes of joint pain and locking related to his meniscal tear, separate from that there is evidence of painful motion due to arthritis.  Under Diagnostic Code 5003, painful motion with x-ray evidence of arthritis warrants a minimal 10 percent rating where there is limited motion to a noncompensable level.  The Board thus grants a separate evaluation of 10 percent for the period on appeal prior to June 23, 2010.

The Board further finds that higher or additional evaluations are not warranted for the Veteran's left knee for the period prior to June 23, 2010.  The Veteran's 20 percent evaluation is the maximum available under Diagnostic Code 5258, and his 10 percent evaluation is the maximum available under Diagnostic Code 5003 when limitation of potion is present.  Alternate and additional evaluations are available for ankylosis, recurrent subluxation, lateral instability, flexion limited to 45 degrees or less, extension limited to 10 degrees or more, malunion or nonunion of the tibia and fibula, genu recurvatum, or the functional equivalent thereof.  The Board finds the evidence weighs against such manifestations.  There is no evidence of ankylosis, recurrent subluxation, flexion limited to 45 degrees or less, extension limited to 10 degrees or more, malunion of the tibia and fibula, or genu recurvatum.  The only evidence of instability is the Veteran's report that his knees sometime give way.  The Board finds more probative the absence of objective medical evidence of instability through multiple VA examinations.  Furthermore, while the Veteran has reported daily flare-ups and the use of a knee brace, as discussed above the Board has already taken these symptoms into account in the assignment of the 20 percent evaluation.  DeLuca, 8 Vet. App. at 204-07.  For these reasons, the Board finds that neither an evaluation in excess of 20 percent nor additional evaluations are warranted for the Veteran's right knee, for the period prior to June 23, 2010. 

For the period from November 1, 2011, the Board finds that an evaluation in excess of 30 percent is not warranted.  The Veteran's current evaluation is the minimum evaluation post total knee replacement.  Higher ratings are available for intermediate degrees of residual weakness, pain, or limitation of motion, or for chronic residuals consisting of severe painful motion or weakness.  The Board finds that the evidence weighs against such manifestations.  While the June 2014 VA examiner found that the left knee exhibited intermediate degrees of residual weakness, pain, or limitation of motion, higher ratings are only available by analogy to ankylosis, extension limited to 30 degrees or more, or nonunion of the tibia and fibula with loose motion and requiring a brace.  While there is no doubt residual weakness, pain, and limitation of motion, the full extension and flexion to 130 degrees without painful motion exhibited at the same examination weighs against any such analogous evaluations.  Furthermore, the Board recognizes that the Veteran has ambulated with a cane and used a brace.  To the extent that this is the result of functional loss from his knee replacement, the Board finds that this functional loss is contemplated by the 30 percent rating.  See DeLuca, 8 Vet. App. at 204-07.  For these reasons, the Board finds that an evaluation in excess of 30 percent is not warranted for the period from November 1, 2011.

Lumbar Spine

The Veteran claims an increased rating for his lumbar spine disability.

The Veteran is currently in receipt of a 20 percent disability rating for his service-connected lumbar spine disability under 38 C.F.R. § 4.71a, Diagnostic Code 5242, degenerative arthritis of the spine, which in turn is evaluated either upon application of the General Rating Formula for Diseases and Injuries of the Spine ("General Formula"), or under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes ("IVDS Formula"), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  See VBA Training Letter 02-04 (October 24, 2002).  

Under the General Formula, a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  The next higher rating of 40 percent is assignable for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Also under the General Formula, any associated objective neurologic abnormalities are to be evaluated separately under an appropriate diagnostic code.  

Under the IVDS Formula, ratings are based on evidence of incapacitating episodes, defined as periods of acute signs and symptoms that require bed rest prescribed by a physician and treatment by a physician.  The Veteran is currently in receipt of a 20 percent rating under the General Formula.  The next higher rating under the IVDS formula is 40 percent is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A maximum rating of 60 percent is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

In his January 2010 claim, the Veteran reported that he could no longer bend over and was in severe pain.

VA treatment records reflect that in January 2010 the Veteran reported an increase in lower back pain.

Private treatment records reflect that in February 2010, the Veteran reported sharp, burning, throbbing bilateral knee pain, rated 5/10, and more severe while standing sitting, walking, exercising, and during cold weather, rain, household work and self-care.  On examination his physician noted reduced extension, muscle spasm, tenderness, and reduced extension.  A January 2010 MRI revealed a normal lumbar spine.  He underwent injection therapy in April 2010, which he reported relief of his pain at about 30 percent.  A May 2010 MRI showed degenerative disc disease.

VA treatment records reflect that in July 2010 the Veteran sought a back brace for his chronic low back pain.  He was treated for chronic back pain in August 2010.

The Veteran underwent a VA examination in August 2010.  The examiner did not have access to the claims file.  The Veteran reported pain with prolonged walking, standing, and sitting.  He reported an inability to lift heavy objects and difficulty with bending.  He reported constant pain rated 8/10 and stiffness.  He denied weakness, lack of endurance, fatigability, and radiation of pain.  He was able to walk a half-mile and used a back brace.  He reported flare-ups with spasms and denied having experienced any incapacitating episodes.  On examination, gait was normal and posture was erect.  Sensory examinations were intact.  All ranges of motion were measured after three repetitions.  Forward flexion was limited to 50 degrees.  Extension was limited to 20 degrees.  Right and left lateral rotation and flexion were all limited to 20 degrees.  Range of motion was limited by reported pain and obesity.  Loss of function due to flare-ups could not be determined without resort to mere speculation.  There was no objective evidence of deformity, malalignment, tenderness, edema, redness, heat, spasms, abnormal movement, guarding, fatigue, lack of endurance, weakness, atrophy, incoordination, instability, or pertinent abnormal weight bearing.  X-rays and MRIs were normal.  The examiner diagnosed mechanical low back pain with underlying degenerative disc disease.

The Veteran underwent another VA examination in September 2010.  The examiner again did not have access to the claims file.  The Veteran reported an inability to bend, stoop, or stand for long periods.  He reported intermittent pain.  He denied stiffness, weakness, lack of endurance, fatigability, and radiation of pain.  He was able to walk 100 yards or for 30 minutes and used a back brace.  He reported daily flare-ups lasting up to all day with pain rated 8/10 and denied having experienced any incapacitating episodes.  On examination, gait was normal and posture was erect.  Sensory examinations were intact.  All ranges of motion were measured after three repetitions.  Forward flexion was limited to 60 degrees.  Extension was limited to 10 degrees.  Lateral rotation was limited to 30 degrees bilaterally and lateral flexion was limited to 20 degrees bilaterally.  Range of motion was limited by reported pain.  Loss of function due to flare-ups could not be determined without resort to mere speculation.  There was no objective evidence of deformity, malalignment, tenderness, edema, redness, heat, spasms, abnormal movement, guarding, fatigue, lack of endurance, weakness, atrophy, incoordination, instability, or pertinent abnormal weight bearing.  X-rays and MRIs were normal.  The examiner diagnosed mechanical low back pain with underlying degenerative disc disease and mild functional limitation.

Private treatment records reflect that in February 2011 the Veteran reported constant, aching pain increased with sitting, walking, bending, and cold weather.  In September 2011 he reported constant, sharp pain, increased by sitting, standing, walking, bending, and weather changes.  His physician found tenderness to palpation in the lumbar paraspinous region.  In January 2012 the Veteran received lumbar facet injections under fluoroscopy guidance.  He continued treatment through October 2012, with monthly medication refills thereafter.

VA treatment records include a November 2012 MRI which showed degenerative disc disease and uncovertebral joint and facet hypertrophy with severe right and moderate left neuroforaminal narrowing.  At a November 2013 physical therapy consultation, he reported pain rated at 8/10 with aggravating factors of bending, stooping, standing, walking, and sitting for prolonged periods of time.  He ambulated without an assistive device and with a mild antalgic pattern.  Flexion was limited to 75 percent and extension was limited to 50 percent.  His therapist noted that he did not have radicular symptoms.

The Veteran underwent another VA examination in June 2014.  He reported near constant pain, rated at 5/10 and aggravated by sitting, standing, or walking for prolonged periods.  He reported occasional radicular symptoms to his legs, right worse than left.  Flare-ups increased pain to 7/10.  He reported regular use of a brace for support during periods of extended walking.  Forward flexion was limited to 70 degrees with pain thereat.  Extension was limited to 25 degrees with pain at 20 degrees.  Right lateral rotation and flexion were both to 30 degrees or greater with no objective evidence of painful motion.  Left lateral rotation and flexion were both to 25 degrees with no objective evidence of painful motion.  After three repetitions, forward flexion was reduced to 65 degrees and extension was reduced to 20 degrees, but lateral flexion and rotation were not further reduced.  Functional loss after repetitive use consisted of contributing factors of less movement than normal, pain on movement, and habitus.  There was no evidence of localized tenderness, pain to palpation, muscle spasm, guarding, or ankylosis.  Sensory examinations were normal and straight leg raising tests were negative.  The Veteran reported mild numbness in the bilateral lower extremities, mild intermittent pain in the left lower extremity, and moderate intermittent pain in the right lower extremity.  The examiner found that no side was affected by radiculopathy.  There were no other neurologic abnormalities.  The examiner found no IVDS.  An MRI revealed arthritis, specifically mild bilateral foraminal encroachment due to disc bulge and facet hypertrophy, mild annular disc protrusion creating mild to moderate bilateral foraminal encroachment, and no evidence of central stenosis.  

Private treatment records include a January 2015 MRI revealing disc degeneration causing bilateral foraminal stenosis, greater on the right than on the left.   In March 2015 the Veteran reported sharp lower back pain.  He was diagnosed with chronic back pain and lumbar radiculopathy down the right lower extremity.

The Board finds that an evaluation in excess of 20 percent is not warranted for the Veteran's lumbar spine.  Higher evaluations are warranted for ankylosis, forward flexion limited to 30 degrees or less, incapacitating episodes of at least 4 weeks over a 12 month period, or the functional equivalent thereof.  The Board finds the evidence weighs against such manifestations.  There is no evidence in the record of ankylosis or incapacitating episodes, and forward flexion has never been limited to less than 50 degrees.  Furthermore, the Board finds that the functional loss caused by the Veteran's flare-ups and use of a brace or cane is already contemplated by his current rating through its relationship to limitation of motion.  See DeLuca, 8 Vet. App. at 204-07.  For these reasons, the Board finds that an evaluation in excess of 20 percent is not warranted for degenerative disc disease of the lumbar spine.  

Convalescent Rating

The Veteran has claimed a convalescent rating of 100 percent.

A total disability rating of 100 percent will be assigned without regard to other provision of the rating schedule when it is established by report at hospital discharge, regular discharge, or release to non-bed care, or outpatient release, that entitlement is warranted.  38 C.F.R. § 4.30.

A temporary total rating for convalescence will be assigned from the date of hospital admission and continue for one, two, or three months from the first day of the month following hospital discharge when treatment of a service-connected disability results in (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body case, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a).  The total rating will be followed by an open rating reflecting the appropriate schedular evaluation; where the evidence is inadequate to assign the schedular evaluation, a physical examination will be scheduled prior to the end of the total rating period.  An extension of one, two, or three months beyond the initial three months may be granted and extensions of one or more months up to six months beyond the initial six months period may be made, upon approval of the Veterans Service Center Manager.  38 C.F.R. § 4.30(b).

Convalescence is defined as "the stage of recovery following an attack of disease, a surgical operation, or an injury."  Felden v. West, 11 Vet. App. 427, 430 (1998) (citing Dorland's Illustrated Medical Dictionary, p. 374 (28th ed. 1994)).  Recovery has been defined as "the act of regaining or returning toward a normal or healthy state."  Id. (citing Webster's Medical Desk Dictionary 606 (1986)).  The purpose of a temporary total evaluation is to aid a claimant during the immediate post-surgical period when he or she may have incompletely healed wounds or may be wheelchair-bound, or when there may be similar circumstances indicative of transient incapacitation associated with recuperation from the immediate effects of an operation.  38 C.F.R. § 4.30.  Notations in the medical record as to the claimant's incapacity to work after surgery must be taken into account in the evaluation. 38 C.F.R. § 4.30; see Seals v. Brown, 8 Vet. App. 291, 296-97 (1995); Felden, 11 Vet. App. at 430.

In June 2010 the Veteran requested a temporary 100 percent rating for left knee surgery later that month with a recovery period as yet undetermined.  After the surgery, he reported that his doctor informed him that his recovery period would be three months.  A letter from his physician confirmed this period.  

In September 2010 the Veteran again requested a temporary 100 percent rating for a total left knee replacement he underwent that month.  He did not at that time indicate how long his recovery period would be.

In June 2011, the Veteran reported that he was scheduled for right knee surgery in July 2011.  On November 9, 2011 he reported that his right knee surgery had occurred that day.  November 2011 private treatment records indicated that the Veteran would require at least three months of recovery time.

The Veteran is already in receipt of 100 percent ratings for convalescence for the period from June 23, 2010 to September 27, 2010 and for the period from November 9, 2011 to March 31, 2012.  In addition, the Veteran is in receipt of a 100 percent rating from September 27, 2010 to November 1, 2011, as the criteria for a total knee replacement rating assigns a 100 percent rating for one year following implantation.  Additional convalescent ratings would be available for additional hospitalizations due to service-connected disabilities or for evidence of recovery periods in excess of that described above.  The Veteran has not indicated specifically which periods he believes should be the subject of additional convalescent ratings.  To the extent that the Veteran seeks additional convalescent ratings, the Board finds that the evidence weighs against a finding that there were periods of surgery and recovery not already reflected in the Veteran's convalescent ratings.  Additional convalescent ratings are therefore denied.

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's issues on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service connected disabilities, including pain, locking, and limitation of motion, are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his low back and knees are more severe than is reflected by the assigned ratings.  As was explained in the merits decision above in denying higher ratings, the criteria for higher schedular ratings were considered, but the ratings assigned were upheld because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires three elements:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

For certain chronic diseases, such as diabetes mellitus and psychosis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown to have manifested to a compensable degree within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Acquired Psychiatric Disorder

The Veteran claims service connection for an acquired psychiatric disorder, to include dysthymic disorder and personality disorder, to include as secondary to service-connected disabilities of the lumbar spine and knees.

Service treatment records do not reflect any symptoms of or treatment for any mental health disabilities.

Private treatment records include an April 2002 letter from the Veteran's private treating physician, who noted that he reported being diagnosed as bipolar in 1986 and reported current intermittent bouts of depression.  He was not currently being treated for mental health.

Disability records from the Social Security Administration (SSA) indicate that in April 2002 the Veteran reported that he had been told he was manic depressive when evaluated sometime between 1989 and 1991, and that he had been diagnosed with depression in 1998.  Other than those two evaluations, he had not ever been treated for mental health problems and had never taken any medication.  In May 2002, he underwent a disability psychological evaluation in connection with his claim for SSA benefits.  He reported symptoms of depression and anxiety for many years, specifically insomnia, weight change, crying, low energy, restlessness, anhedonia, and suicidal ideation.  He was diagnosed with adjustment disorder with mixed anxiety and depressed mood, as well as provisional avoidant personality traits.  The examiner stated that his diagnosis was related to his physical problems.  While the examiner stated that his mental health symptoms were significant, a second examiner in May 2002 stated that his impairment was not severe.

VA treatment records reflect that in October 2002 the Veteran reported anxiety, depression, mood swings, sleeping problems, memory problems, unwanted thoughts, tiredness, weight changes, loss of motivation, inability to trust, worrying, isolation, intrusive thoughts, stress, and strong thoughts of hurting others.  He was diagnosed with recurrent major depression with mild psychotic features, with a rule-out diagnosis of bipolar disorder.

SSA records show that in October 2002 the Veteran underwent further examination for his mental health.  His examining psychologist concluded that the Veteran had never adjusted to civilian life after service and needs to make some adjustment to finding himself with physical limitations.  He was diagnosed with dysthymic disorder, rule-out personality disorder.

VA treatment records reflect that in November 2002 the Veteran was treated and diagnosed chronic recurrent depressive disorder.  In January 2003, he reported that he was treated for depression while in service.  He believed that his suspiciousness of others was related to being "set up" to be arrested while in service.  His psychologist determined that he did not meet the criteria for bipolar disorder and diagnosed him with moderate recurrent major depressive disorder.  He continued treatment under that diagnosis for the remainder of 2003.  In February 2004 he denied significant mental health distress and requested to end counselling with follow-ups for medication only.

In March 2007 the Veteran underwent an evaluation and assessment contracted by VA for the feasibility for employment, education, or need for independent living services.  He was diagnosed with major depressive disorder without psychosis secondary to chronic illness.  His psychosocial stressors were chronic pain and illness as well as financial problems.

In his June 2007 claim, the Veteran stated that his major depression was secondary to his service-connected disabilities of the knees and back.

VA treatment records reflect that in June 2007 the Veteran again sought mental health treatment.  His social worker diagnosed him with depression due to his general medical condition.  He continued therapy for several months.

The Veteran underwent a VA examination in August 2009.  He was diagnosed with dysthymic disorder with a provisional personality disorder.  The examiner opined that the personality disorder pre-existed the Veteran's entry into service, and that the etiology of dysthymic disorder is likely multifactorial and cannot be opined about without resorting to mere speculation.

In his January 2010 notice of disagreement, the Veteran disputed the examiner's conclusion that a personality disorder predated service, noting that he had no symptoms of depression or bad juvenile behavior prior to service.

VA treatment records reflect that in June 2012 the Veteran sought mental health treatment.  There was no evidence of a thought disorder at his intake appointment, and so diagnosis was deferred.  He began to attend group sessions for patients with chronic pain.  In August 2012 he was diagnosed with pain disorder associated with both psychological factors and a general medical condition.

The Veteran underwent another VA examination in June 2014.  The examiner found that the Veteran did not meet diagnostic criteria for a mood disorder, but instead diagnosed a personality disorder.  The examiner based this diagnosis on clinical review, review of records, and diagnostic criteria, explaining that the Veteran had not worked substantially since discharge from service.  He had difficulty getting along in service and was reduced in rank.  Since discharge he had been through three marriages and multiple job terminations.  He had been imprisoned for check forgery, and has been noted to make threats to his family members and get in fights with others.  His pain condition has been related to psychological factors.  He had not had therapy or medication for depression for several years and was not currently in treatment.  The examiner noted that when the Veteran was under periods of increased psychosocial stress his symptoms of depressed mood and irritability were exacerbated because of his poor coping skills and affective dysregulation related to his personality traits.  The examiner further explained that no opinion was necessary, as personality disorders are considered constitutional or developmental disorders for which service connection is unavailable.

The Board finds the evidence is at least in equipoise as to whether an acquired psychiatric disorder is secondary to pain caused by the Veteran's service-connected disabilities.  While the June 2014 examiner did not diagnose a compensable disability, the examiner's opinion failed to account for the multiple treatment providers who diagnosed various depression disorders secondary to the Veteran's service-connected pain.  Specifically, the March 2007 examiner diagnosed major depressive disorder secondary to chronic illness, in June 2007 his social worker diagnosed him with depression due to his general medical condition, and in August 2012 he was diagnosed with a pain-related disorder.  His mental health treatment has always focused on his pain, and he has attended group sessions for Veteran's with pain-related disorders.  The August 2009 VA examiner found that the etiology of the Veteran's dysthymic disorder is likely multifactorial and could not be opined without resort to speculation.  The June 2014 examiner did not address any of this evidence in diagnosing a personality disorder only.  While the June 2014 examiner noted that the Veteran's pain might be caused by his psychiatric symptoms, there was no assessment of the finding that causation may run the other way.  For these reasons, the Board finds the evidence is at least in equipoise as to whether an acquired psychiatric disorder is secondary to pain caused by the Veteran's service-connected disabilities, and service connection is granted.

Diabetes Mellitus

The Veteran claims service connection for diabetes mellitus.  

The Veteran did not indicate in his May 2012 claim his basis for relating his diabetes to service.  Service treatment records do not reflect any symptoms of or treatment for diabetes mellitus.  VA treatment records indicate that the Veteran was diagnosed with diabetes in 2009 and has had treatment since that time.  There is no indication in his treatment records of any relationship between diabetes mellitus and service.

The Board finds that the evidence weighs against a finding that diabetes mellitus is related to service.  Indeed, there is no evidence relating diabetes mellitus is related to service, and the Veteran has never explained why he believes it should be service-connected.  Service connection is therefore denied.


ORDER

Prior to November 9, 2011, an evaluation 20 percent, but not in excess thereof, for retropatellar pain syndrome of the right knee, is granted, subject to the laws and regulations governing the payment of VA benefits.

From March 31, 2012 to June 4, 2014, an evaluation 20 percent, but not in excess thereof, for retropatellar pain syndrome of the right knee, is granted, subject to the laws and regulations governing the payment of VA benefits.

From June 4, 2014, an evaluation in excess of 20 percent for retropatellar pain syndrome of the right knee is denied.

For the entirety of the period on appeal, a separate evaluation of 10 percent, but not in excess thereof, for retropatellar pain syndrome of the right knee based on arthritis with painful motion is granted, subject to the laws and regulations governing the payment of VA benefits.

Prior to June 23, 2010, an evaluation 20 percent, but not in excess thereof, for retropatellar pain syndrome of the left knee with lateral meniscal debridement is granted, subject to the laws and regulations governing the payment of VA benefits.

Prior to June 23, 2010, a separate evaluation of 10 percent, but not in excess thereof, for retropatellar pain syndrome of the left knee with lateral meniscal debridement based on arthritis with painful motion is granted, subject to the laws and regulations governing the payment of VA benefits.

From November 1, 2011, an evaluation in excess of 30 percent for a total knee replacement of the left knee is denied.

An evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine is denied.

An additional temporary total evaluation because of treatment for a service-connected disability requiring convalescence is denied.

Service connection for an acquired psychiatric disorder, to include dysthymic disorder as secondary to service-connected disabilities of the lumbar spine and knees, is granted.

Service connection for diabetes mellitus is denied.


REMAND

The Veteran seeks TDIU.  He contends that his service-connected disabilities, when considered in combination, render him unemployable.

A veteran is totally disabled if his service-connected disability or combination of service-connected disabilities is rated at 100 percent pursuant to the Schedule for Rating Disabilities.  38 C.F.R. § 3.340(a)(2).  Even if a veteran is less than 100 percent disabled, he still is deemed totally disabled under the Schedule for Rating Disabilities if he satisfies two requirements.  38 C.F.R. § 4.16(a).  First, the veteran must meet a minimum percent evaluation.  If he has one service-connected disability, it must be evaluated at 60 percent or more.  If he has two or more service-connected disabilities, at least one disability must be evaluated at 40 percent or more and the combined evaluation of all the disabilities must be 70 percent or more.  The following will be considered as one disability with respect to the minimum percent evaluation: (1) disabilities of one or both upper extremities or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system (e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric), (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Second, the veteran must be found to be unable to secure and follow a substantially gainful occupation as a result of his service-connected disability or disabilities.  Id.

Where the veteran does not meet the percentage evaluation requirements under 4.16(a), he still may be deemed totally disabled on an extraschedular basis under  38 C.F.R. § 4.16(b) when the evidence nonetheless indicates that the veteran is unemployable by reason of his service-connected disabilities.  Under such circumstance the matter is referred to the Director of the Compensation and Pension Service ("Director") for consideration.  Id.; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  Extraschedular TDIU consideration requires contemplation of the following factors:  severity of the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).  Although the Board does not have the authority to award an extraschedular TDIU prior to referral to the Director, the Board has jurisdiction to review and award extraschedular ratings in claims that have been denied by the Director.  See Kuppamala v. McDonald, 27 Vet. App. 447 (2015).

Here, the Veteran's TDIU claim is inextricably intertwined with the rating to be assigned to his acquired psychiatric disorder, for which service connection is granted herein.  As such, it must be remanded.  See Ephraim v. Brown, 5 Vet. App. 549, 550 (1993) (inextricably intertwined claims should be remanded together).

Accordingly, the case is REMANDED for the following action:

1.  Implement the Board's decision above to awarding service connection for an acquired psychiatric disorder, to include dysthymic disorder as secondary to service-connected disabilities of the lumbar spine and knees.   

2.  Conduct any additional development deemed necessary to determine the impact of the Veteran's disabilities on his employability.

3.  After completing the above, readjudicate the appeal.  If the benefits sought remain denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


